Citation Nr: 1416346	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-41 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for skin cancers, diagnosed as squamous cell carcinoma and basal cell carcinoma, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which denied entitlement to service connection for skin cancers, diagnosed as squamous cell carcinoma and basal cell carcinoma, to include as due to herbicide exposure.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's squamous cell carcinoma and basal cell carcinoma did not have their onset during active service or within the first post-service year, and were not the result of an event, injury, or disease incurred in active service, to include as due to in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for skin cancer, diagnosed as squamous cell carcinoma and basal cell carcinoma, to include as due to in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Prior to initial adjudication of the Veteran's claim, a November 2007 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1) ; Quartuccio, at 187. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and private treatment records are in the file.  The Veteran has at no time referenced outstanding VA treatment records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran's current skin disability is related to service is his own conclusory lay statements.  As discussed below, the Veteran has related his skin cancers to service on the basis of herbicide exposure.  He is not competent to offer evidence relating the skin cancers to herbicide exposure.  He has offered no other incurrence event of which his skin cancer may be related.  His service treatment records do not suggest that another event occurred which is related to any skin cancer.  Competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the in-service event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  The Veteran offers only his own conclusory opinion regarding causation, without providing competent lay evidence derived from personal knowledge or competent medical evidence under Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A(d)(2).  See id.  Further, malignant melanoma and basal cell carcinoma are not presumptively linked to herbicide exposure under the applicable regulations and thus cannot form the basis for service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  As there is no competent evidence of record demonstrating some causal connection, an examination is not warranted.  See McLendon, supra. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Service Connection for Skin Cancers

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010). 

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain diseases, such as malignant tumors, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent (including Agent Orange) during active service.  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii) . In this case, the Veteran does not allege any service in Vietnam and the record does not otherwise indicate service in Vietnam.  Rather, the Veteran, through his representative, asserts that service connection is warranted for basal cell carcinoma due to herbicide (Agent Orange) exposure while stationed in an area along the DMZ in Korea where herbicides were used from April 1968 to July 1969.  

The United States Department of Defense ("DOD") has confirmed that Agent Orange was used along the demilitarized zone ("DMZ") in Korea.  Agent Orange was used to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  If it is determined that a Veteran who served in Korea during the applicable time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply. See MR21- 1MR, Part VI, Chapter 2, Section B, Subsection 6.  The RO noted that the Veteran was assigned to the 2nd Infantry Division, 7th Battalion, 17th Artillery during the period that VA has conceded Agent Orange exposure.  See October 2007 Rating Decision.

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41442 -41449, 57586-57589 (1996).  Thus, VA has determined that presumptive service connection is not warranted for basal cell and squamous cell carcinoma, as these conditions are not listed as conditions in which there is a positive association to herbicide exposure.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

September 2005 private dermatology treatment records indicate the Veteran received surgical treatment for basal cell carcinoma on the right chest.  December 2006 private dermatology treatment records indicate the Veteran received surgical treatment for squamous cell carcinoma on the left chest.  Thus, the evidence shows a current diagnosis of basal cell and squamous cell carcinoma.  Additionally, it is presumed that the Veteran was exposed to Agent Orange in service.  Therefore, the determinative question is whether there is competent medical evidence of a nexus between the Veteran's squamous cell carcinoma and basal cell carcinoma and service, including to any Agent Orange exposure.

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The only evidence of record suggesting a link or nexus between the Veteran's squamous cell carcinoma and basal cell carcinoma and his military service, including his in-service exposure to herbicide agents, comes from the Veteran himself.  None of the medical reports of record suggest such a link.  The Board observes that the medical etiology question raised in this case is not one in which the Veteran is competent to give an opinion.  There is no evidence that the Veteran has the requisite training and knowledge to give medical etiology opinions concerning his basal cell and squamous cell carcinoma.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, his statements concerning the etiology of his basal cell and squamous cell carcinoma are not sufficient to satisfy the nexus element of service connection. 

Moreover, the Veteran's military service records are negative for any evidence of a skin disability, including any carcinoma.  His separation examination, performed in January 1969, noted that his skin was normal.  The Veteran has not alleged having any skin disability until approximately 35 years after his military service, which is more than one year after his discharge from military service.  Thus, service connection is not warranted under 38 C.F.R. § 3.307(a), 3.309(a).  

In sum, the competent medical evidence of record fails to demonstrate that the Veteran's basal cell and squamous cell carcinoma was first diagnosed in service, was diagnosed within one year of service discharge, or was related to service, including any exposure to Agent Orange in service.  Based on the facts cited above, the Board must find that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for skin cancers, diagnosed as squamous cell carcinoma and basal cell carcinoma, to include as due to exposure to herbicides is denied. 



____________________________________________
K. OSBORNE

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


